COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NOS. 2-09-043-CR
                                      2-09-044-CR


GAYLA RAELYNN McCLENDON                                               APPELLANT

                                         V.

THE STATE OF TEXAS                                                         STATE

                                     ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                          MEMORANDUM OPINION 1

                                     ------------

      Appellant Gayla Raelynn McClendon attempts to appeal from her

convictions for securing execution of a document by deception and possession

of methamphetamine with intent to deliver. We must dismiss an appeal if the

trial court’s certification shows that the appellant has no right of appeal.2 Here,




      1
          … See Tex. R. App. P. 47.4.
      2
          … See Tex. R. App. P. 25.2(a)(2), (d).
appellant pleaded guilty to both offenses as part of a plea-bargain agreement,

which the trial court followed, and the trial court certified that appellant has no

right to appeal. The record supports the trial court’s certification.

      We notified appellant by letter that her appeal was subject to dismissal

based on the trial court’s certification unless she filed a response showing

grounds for continuing the appeal. No response has been filed. Accordingly,

we dismiss the appeal.3


                                                   PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 9, 2009




      3
          … See id.; Tex. R. App. P. 43.2(f).

                                         2